Citation Nr: 1622795	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-20 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for axillary hyperhidrosis.

3.  Entitlement to service connection for recurring cystitis.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for residuals of left ankle injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to September 2004.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In a December 2013 decision, the Board, in pertinent part, reopened the claim for service connection for a heart disability, and remanded the reopened claim for further development along with the issues of entitlement to service connection for axillary hyperhidrosis, recurring cystitis, hemorrhoids, and a left ankle disability.

The issue of entitlement to service connection for a heart disability is addressed in the REMAND section of the decision below and is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran has axillary hyperhidrosis that had its onset in service.

2.  The evidence is approximately evenly balanced as to whether the Veteran has recurring cystitis that had its onset in service.

3.  The evidence is approximately evenly balanced as to whether the Veteran has hemorrhoids that had onset in service.
4.  The Veteran has current left ankle injury residuals related to inservice injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for axillary hyperhidrosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for recurring cystitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for residuals of left ankle injury have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The requirement that a "current disability" be present in a service connection claim is satisfied when an appellant has a disability at the time a claim is filed or during the pendency of that claim even if that disability subsequently resolves.  The Board may also make a factual finding as to whether an earlier diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a current diagnosis.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Axillary Hyperhidrosis

The service treatment records note that the Veteran was seen on multiple occasions with complaints of excessive sweating.  Axillary hyperhidrosis was noted in May 2001, September 2001, May 2003, and June 2003.

A VA examiner in July 2014 stated that axillary hyperhidrosis is "idiopathic, causes are not clearly known."  The examiner noted minimal documentation after 2001 of hyperhidrosis complaints and that the Veteran most likely "found a treatment that minimized the symptoms."

The record demonstrates that the Veteran was seen multiple times for hyperhidrosis during service (and in fact twice after 2001); that she filed a claim for that disability years after service (suggesting ongoing issues with the condition); and that while the July 2014 VA examiner referred to her having "minimized the symptoms," there is no specific finding that the problem had resolved.

Resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise regarding finding that the Veteran has, or has had, axillary hyperhidrosis that was first noted in service.  Therefore, the Board concludes that service connection is warranted for axillary hyperhidrosis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Recurring Cystitis

The service treatment records note that the Veteran was diagnosed with cystitis in service in September 2001.  

Following service, cystitis was diagnosed in March 2007 and was listed on the Veteran's treatment "problem list" in April 2007.

On VA examination in January 2014 the Veteran reported frequent urinary tract infections.  The examiner noted the inservice diagnosis of cystitis and stated that "since this condition is frequent it may be a chronic condition."  

The record demonstrates that the Veteran was diagnosed with cystitis in service; that she has reported recurring urinary tract infections since service; that cystitis was diagnosed in 2007; and that the January 2014 VA examiner noted that cystitis may be a chronic condition for the Veteran.

Resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise regarding finding that the Veteran has, or has had, recurring cystitis that was first noted in service.  Therefore, the Board concludes that service connection is warranted for recurring cystitis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hemorrhoids

The service treatment records show that a colonoscopy in July 2003 found grade 2 internal hemorrhoids.  There is no indication in the record that such hemorrhoids were removed.

VA examination in January 2014 did not include any examination of the Veteran's anus or rectum.  However, the record demonstrates that the Veteran was diagnosed with internal hemorrhoids in service, and that she filed a claim for that disability years after service (suggesting ongoing issues with the condition).  There is no indication that the documented internal hemorrhoids have been removed.

Resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise regarding finding that the Veteran has, or has had, hemorrhoids that were first noted in service.  Therefore, the Board concludes that service connection is warranted for hemorrhoids.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Ankle Injury

The Veteran's May 2000 service enlistment examination noted normal lower extremities examination.

The service treatment records noted that in September 2003 the Veteran reported that she had fractured her left ankle "yesterday."  She requested referral to an orthopedic surgeon.  A physician noted that she was being referred to orthopedics for old vs new chip fracture of the first distal fibula.  There are no records from any such consultation in the service treatment records.

On VA examination in January 2014 the examiner noted that the Veteran had previously fractured her left ankle at the fibula and that currently she had frequent eversion stress movements causing severe momentary pain.  The examiner noted current left ankle functional loss in the form of pain on use and instability of station.  The examiner noted that there was evidence of left ankle condition in the service treatment records.

The Veteran's entrance examination report shows that her lower extremities were clinically evaluated as normal, and that there were no other indications of a left ankle disorder.  Given the foregoing, the Veteran is entitled to a presumption of soundness at service entrance.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of soundness may only be rebutted where there is clear and unmistakable evidence that the condition both preexisted service and was not aggravated by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  No such evidence is of record.

The Veteran has current left ankle injury residuals associated with a left ankle injury first noted in service.  Therefore, the Board concludes that service connection is warranted for residuals of left ankle injury.


ORDER

Service connection for axillary hyperhidrosis is granted.

Service connection for recurring cystitis is granted.

Service connection for hemorrhoids is granted.

Service connection for residuals of left ankle injury is granted.


REMAND

The Veteran contends that she has a chronic heart disability that began during service.  Service treatment records note that in May 2002 the Veteran presented to the emergency room with complaints of palpitations.  The assessment was sinus arrhythmia with premature atrial contractions (PACs) and premature ventricular contractions (PVCs).  Follow up treatment records continued to document complaints of recurrent palpitations and PVCs.  Stress test and echocardiogram were done, and the Veteran was also placed on a Holter monitor, but no other significant abnormalities were found.  A July 2004 VA examination observed that there were no current palpitations on stress test and no pathology to render any heart condition/chest diagnosis other than history of PVCs. 

In her statements of record, the Veteran has asserted that her heart symptoms have continued since service, and she has continued to receive treatment for this disability.  Treatment records show that the Veteran was seen for palpitations again in November 2005 and also list palpitations as one of the Veteran's current problems.  

In December 2013 the Board remanded the case for the Veteran to undergo a VA heart examination to determine whether she has a current heart disability related to her period of service.  Unfortunately, the examination conducted in January 2014 did not resolve the question as the examiner's description and characterization of the heart findings did not make it clear as to whether a current heart disability was present.  In part, this was because the Veteran was pregnant at the time of the examination, and full testing was not conducted.

Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In light of the above, another examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA cardiac examination by a physician to determine the nature and etiology of any current heart disability.  The electronic claims file, to include a copy of this remand, must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented history and assertions.  All tests and studies deemed necessary by the examiner must be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings reported in detail. 

The physician is requested to clearly identify all current disability(ies) of the heart.  Then, with respect to each such diagnosed disability, the physician is directed to render an opinion as to whether it is at least as likely as not that the disability is the result of disease or injury incurred in or aggravated by service. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a specific heart disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide a rationale for each opinion given.

2.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


